 
 
I 
One Hundred Eleventh Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. R. 1127 
 
AN ACT 
To extend certain immigration programs. 
 
 
1.Special immigrant nonminister religious worker programSubclauses (II) and (III) of section 101(a)(27)(C)(ii) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(27)(C)(ii)) are amended by striking March 6, 2009, each place such term appears and inserting September 30, 2009,.  
2.Waiver of foreign country residence requirement with respect to international medical graduatesSection 220(c) of the Immigration and Nationality Technical Corrections Act of 1994 (8 U.S.C. 1182 note) is amended by striking March 6, 2009 and inserting September 30, 2009.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
